Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 23 February 2022, the following has occurred: Claims 1, 2, 4, 5, 7-12, 19, and 20 have been amended. 
Claims 1-20 are pending.

Priority
This application claims priority to U.S. Patent Application No. 14/273,266 dated 08 May 2014.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 31 March 2021, 11 May 2021, 08 June 2021, and 15 November 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, system, and computer-readable medium (CRM) for managing patient information.
The limitations of (Claim 1 being representative) receiving a set of information including pluralities of data points for health-related data for a user; in response to receiving the set of information, performing comparisons between (i) blood sugar levels from the user that were obtained in the user’s location, and (ii) data representing blood sugar responses, wherein the blood sugar levels from the user are part of the health-related data for the user; based on the comparisons, making a conclusion that the blood sugar levels from the user match one of the blood sugar responses; adding an indication of the conclusion to a comprehensive health profile for the user; transmitting, to a pharmacy, a prescription to provide the user with a particular medication; receiving, from the pharmacy, a further indication that the prescription has been fulfilled; updating the comprehensive health profile for the user based on fulfillment of the prescription and upon request made on behalf of the user, providing at least part of the comprehensive health profile, including the conclusion, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element(s) of a server having an analytics engine (Claim 1), a CRM and server having an analytics engine (Claim 19), or a sever having at least one processor, data storage, and an analytics engine (Claim 20) that implements the identified abstract idea. The server and/or CRM is not described by the applicant and is recited at a high-level of generality (i.e., a generic server or CRM performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server and/or CRM to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Claims 2-18 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim 2 merely describes the device from which data is received. Claim 2 includes the additional element of “a device.” Under the practical application analysis this device represents a location from which data is received which is a form of extra-solution activity. Under significantly more, the courts have held that the receipt of data is a well-understood, routine, and conventional activity. Claims 3, 7, 11, 12 merely describe the timeframe of data collection. Claim 4 merely describes how data is received. Claim 5 merely describes they type of test performed. Claim 6 merely describes receiving additional data. Claim 8, 9, 10 merely describes the type of data. Claim 13 merely describes the test(s) and how they were performed. Claim 14 merely describes the data in the health profile. Claims 15, 16, 17 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-12, 14, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mault et al. (U.S. Pre-Grant Patent Publication No. 2003/0208113) in view of Hatzel et al. (U.S. Pre-Grant Patent Publication No. 2004/0142403) in view of Rourke et al. (.S. Pre-Grant Patent Publication No. 2014/0278495).

REGARDING CLAIM 1
Mault teaches the claimed method comprising:
receiving, by a server device, [Para. 0077, 0079 teaches a remote server. Para. 0080 teaches that the functionalities of the system can be combined, thus the functionality of the PDA/portable device are interpreted to occur on the server.] a set of information including pluralities of data points for health-related data for a user; [Fig. 12, 13, Para. 0068 teaches monitoring blood glucose levels and nutrition. Para. 0070, 0093 teaches that the PDA that receives this data. Para. 0079, 0105 teaches receiving activity data. Para. 0118 teaches receiving nutrition/food consumption data.]
in response to receiving the set of information, performing, by the server device, comparisons between [Para. 0066, 0122, 0129 teaches that received actual blood measurements are compared to a glycemic response model/algorithm.]
(i) blood sugar levels from the user that were obtained in the user’s location, and [Para. 0066, 0126, 0129 teaches that actual blood measurements (plural) are compared to a glycemic response model. The Examiner notes that actual blood measurement must have been obtained from a patient at a patient’s location. Para. 0072 also teaches that the glucose sensor is in the person’s home.]
 (ii) data representing blood sugar responses, [Para. 0126 teaches that the blood glucose model represents the patient’s time-based predicted glucose responses to a meal (data representing blood sugar responses).]
wherein the blood sugar levels from the user are part of the health-related data for the user; [Para. 0126 teaches that the blood glucose data is part of the monitored data.]
based on the comparisons, making a conclusion, by an analytics engine associated with the server device, [...]; [Para. 0124 teaches that a predicted glycemic response (a conclusion) is determined based on the measured blood glucose levels. Para. 0132 also teaches that advice (also a conclusion) is presented based on the measured values and the model. The server of Mault is interpreted to include an analytics engine (which is a non-functional label) because it performs the step of making a conclusion based on the comparison.]
adding, by the server device, an indication of the conclusion to a comprehensive health profile for the user; [Para. 0125, 0126 teaches that the glucose response data (interpreted to include the predicted glycemic response) is stored (interpreted as stored on the server). The data is interpreted to be stored in association with the patient (interpreted as a comprehensive health profile for the user, which is undefined by the Applicant). See also Para. 0079.]
upon request made on behalf of the user, providing, by the server device, at least part of the comprehensive health profile, […] including the conclusion. [Abstract, Para. 0118 teaches output of patient data on the display, a portion of which is interpreted as “at least part of the comprehensive health profile” of the user (the Examiner noting that the comprehensive health profile is undefined by the Applicant and also represents non-functional descriptive information which would also be obvious in view of the disclosure of Mault).]
Mault may not explicitly teach 
based on the comparisons, making a conclusion,… that the blood sugar levels from the user match on of the blood sugar responses;
Hatzel at Abstract, Fig. 2, Para. 0064, 0069, 0070, etc. teaches that it was old and well-known in the art of computerized healthcare, at the time of file, to compare a patient’s glucose response to predefined measures and to classify the patient as normal, pre-diabetic, or diabetic based on the comparison
based on the comparisons, making a conclusion,… that the blood sugar levels from the user match on of the blood sugar responses; [Hatzel at Abstract, Fig. 2, Para. 0064, etc. teaches classifying the patient as normal, pre-diabetic, or diabetic (a conclusion) based on a match between measured blood glucose readings with a patient classification (the comparison of Mault).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and display system of Mault to compare a patient’s glucose response to predefined measures and to classify the patient as normal, pre-diabetic, or diabetic based on the comparison as taught by Hatzel, with the motivation of improving screening tests for disorders of glucose metabolism thereby allowing early treatment of the condition and possibly enabling prevention, or early detection and treatment of common complications 
Mault/Hatzel may not explicitly teach providing information including the conclusion; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the diabetes determination of Hatzel with the display of patient information of Mault since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Mault or Hatzel. Including the diabetes determination of Hatzel (see Hatzel at Para. 0064, 0070) does not change or affect the normal data output of Mault. Outputting patient data would be performed the same way even with the addition of diabetes determination data. Since the functionalities of the elements in Mault and Hatzel do not interfere with each other, the results of the combination would be predictable.
Mault/Hatzel may not explicitly teach
transmitting, by the server device and to a pharmacy, a prescription to provide the user with a particular medication;
receiving, by the server device and from the pharmacy, a further indication that the prescription has been fulfilled;
updating, by the server device, the comprehensive health profile for the user based on fulfillment of the prescription; and
Rourke at 0047, 0048, 0052, 0063, 0069 teaches that it was known in the art of computerized healthcare, at the time of filing, to transmit a prescription to a pharmacy, 
transmitting, by the server device and to a pharmacy, a prescription to provide the user with a particular medication; [Rourke at Para. 0047, 0048 teaches that a received prescription is transmitted to a pharmacy.]
receiving, by the server device and from the pharmacy, a further indication that the prescription has been fulfilled; [Rourke at Para. 0048, 0069 teaches that a notification that the prescription has been filled/fulfilled/shipped is received from the pharmacy.]
updating, by the server device, the comprehensive health profile for the user based on fulfillment of the prescription; and [Para. 0052, 0063, 0069 teaches that the prescription status, which includes the filled/fulfilled/shipped indication, is stored in a patient-specific data space (the stored data of Mault) that may be accessed via a web-portal.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and display system of Mault having the comparison of a patient’s glucose response to predefined measures and classification of the patient as normal, pre-diabetic, or diabetic based on the comparison of Hatzel to transmit a prescription to a pharmacy, receive a fulfillment indication, and save the fulfillment indication in a patient-specific data space as taught by Rourke, with the motivation of minimizing the burden on the patient and reduce costs (see Rourke at Para. 0034).


REGARDING CLAIM 2
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke further teaches
wherein the blood sugar levels are received from a device, and wherein the device is one of: a wearable device, mobile application, mobile tracking device, sensor, textile, or medical device. [Mault at Para. 0072 teaches that glucose measurements are received from a glucose sensor.]	

REGARDING CLAIM 3
Mault/Hatzel/Rourke teaches the claimed method of Claims 1 and 2. Mault/Hatzel/Rourke further teaches
wherein the device periodically measures a blood sugar level of the user. [Mault at Para. 0072 teaches that the glucose sensor that performs multiple tests over time (i.e., periodically).]



REGARDING CLAIM 4
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke further teaches
wherein the blood sugar levels are received by way of manual entry from the user. [Mault at Para. 0072 teaches that the glucose sensor data is received via manual entry.]

REGARDING CLAIM 6
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke further teaches
receiving an indication of when the user has eaten. [Mault at Fig. 12, 17, Para. 0125, 0132 teaches receiving indication that the user has eaten.]

REGARDING CLAIM 7
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke further teaches
wherein the blood sugar levels from the user are measured at points in time after the user has eaten, wherein the blood sugar responses are all responses after eating. [Hatzel at Fig. 2, Para. 0064, Claim 1 teaches that the patient measurements (i.e., responses) occur after a meal and that the comparison is based on the glycemic response after a meal.]


REGARDING CLAIM 8
Mault/Hatzel/Rourke teaches the claimed method of Claims 1 and 7. Mault/Hatzel/Rourke further teaches
wherein the data representing the blood sugar responses includes a normal blood sugar response after eating that starts at a baseline level immediately after eating, reaches 110 mg/ml one hour after eating, then returns to the baseline level within two hours after eating. [Hatzel at item 203, Fig. 2, Para. 0067 teaches that a normal blood glucose concentration profile includes a first value after eating of 80mg/dl (a baseline level), a second value one hour after eating of roughly 140mg/dl (thus reaching and exceeding 110mg/dl), and a third value two hours after eating of 80mg/dl (baseline level).]  
In the event that Mault/Hatzel/Rourke does not explicitly teach that the first and third levels are exactly the same or that the second blood glucose levels is 110 mg/dL (though this is not required by the claim), the selection of these values would have been prima facie obvious to one of ordinary skill in the art at the time of filing based on the routine optimization rationale. Hatzel at Para. 0067 teaches that a “normal glucose response profile 203 has a shape that shows a slight increase in glucose levels to <140 mg/dL and generally returns within two hours to normal levels.” It would have been obvious to person having ordinary skill in the art at the time of filing to optimize the various glucose levels to the claimed values in order meet the deign need of a more precise definition of a normal blood sugar response and there are a finite number of possible glucose values to define as a normal glucose response. And, a person having skill in the art would have a reasonable expectation of success. MPEP 2144.05.

REGARDING CLAIM 9
Mault/Hatzel/Rourke teaches the claimed method of Claims 1 and 7. Mault/Hatzel/Rourke further teaches
wherein the data representing the blood sugar responses includes a pre-diabetic blood sugar response after eating that starts at a baseline level immediately after eating, reaches […a second mg/dL value…] between one and two hours after eating, drops to under […a third mg/dL value…] between three and five hours after eating, then returns to the baseline level within seven hours after eating. [Hatzel at item 202, Fig. 2, Para. 0066 teaches that an impaired (pre-diabetic) blood glucose concentration profile includes a first value after eating, a second value that reaches 145mg/dl one and two hours after eating, a third value between three and four hours after eating (between three to five hours), and a fourth value within seven hours after eating (five hours being within seven hours).]  
Mault/Hatzel/Rourke may not explicitly teach that the third and fourth blood glucose levels are 80 mg/dL and the baseline level, respectively; however, the selection of these values would have been prima facie obvious to one of ordinary skill in the art at the time of filing based on the routine optimization rationale. Hatzel at Para. 0066 teaches that a “IGT profile shape 202 has a response that starts with normal fasting glucose levels, rises quickly to levels between 140-200 mg/dL, and then falls back to normal.” It would have been obvious to person having ordinary skill in the art at the time of filing to optimize the various glucose levels to the claimed values in order meet the deign need 

REGARDING CLAIM 10
Mault/Hatzel/Rourke teaches the claimed method of Claims 1 and 7. Mault/Hatzel/Rourke further teaches
wherein the data representing the blood sugar responses includes a diabetic blood sugar response after eating that starts at a baseline level immediately after eating, reaches approximately 215 mg/dL between one and two hours after eating, then returns to the baseline level within seven hours after eating. [Hatzel at item 201, Fig. 2, Para. 0065 teaches that a diabetic blood glucose concentration profile includes a first value after eating (a baseline), a second value between one and two hours after eating, a third value between three hours after eating (three hours being within seven hours).]  
Mault/Hatzel/Rourke may not explicitly teach that the second and third blood glucose levels are 215 mg/dL and the baseline, respectively; however, the selection of these values would have been prima facie obvious to one of ordinary skill in the art at the time of filing based on the routine optimization rationale. Hatzel at Para. 0065 teaches that a “diabetic profile shape 201 is often observed to start off at a higher fasting glucose concentration, rise to higher concentrations (typically above 180


REGARDING CLAIM 11
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke further teaches
wherein the blood sugar levels from the user are measured at points in time before and after the user has eaten, [Mault at Fig. 12 teaches measuring blood glucose level prior to eating. Mault at Para. 0118, 0125 further teaches that the blood sugar levels are also taken after eating.] wherein the blood sugar responses are all before or after eating. [Hatzel at Para. 0064 teaches that the blood sugar response is monitored after ingestion of a beverage or food.]
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the blood sugar response monitoring of Hatzel (see citation, supra) with teaching of pre-eating data of Mault (see citation, supra) given the finite number of possible ingestion scenarios possible for a user (KSR 

REGARDING CLAIM 12
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke further teaches
wherein the blood sugar levels from the user are measured at points in time after the user has awoken, [Mault at Para. 0072 teaches that the user manually enters the data, so the user is interpreted to be awake (i.e., a point in time after awakening).] wherein the blood sugar responses are all responses after awakening. [Hatzel at Para. 0064 teaches that the blood sugar response is monitored based on measured glucose measurements (the manually entered measurements of Maulk), thus the classification is interpreted to occur after awakening.]


REGARDING CLAIM 14
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke further teaches
wherein the comprehensive health profile for the user also includes one or more longitudinal trends regarding the health-related data for the user. [Mault at Fig. 11, Para. 0015, 0021, 0066, 0118 teaches that a diet log over time (one or more longitudinal trends regarding the health-related data for the user) is stored. Mault at Para. 0130 also teaches that the data for a user includes dietary trends.]

REGARDING CLAIM 15
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke further teaches
wherein the health-related data for the user includes nutritional information about the user. [Mault at Abstract, Para. 0068 teaches that user data includes nutritional data.]



REGARDING CLAIM 17
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke further teaches
wherein the health-related data for the user includes physical activity information of the user. [Mault at Para. 0069, 0075, 0079 teaches that the user data includes activity data.]

REGARDING CLAIM(S) 19 AND 20
Claim(s) 19 and 20 is/are analogous to Claim(s) 1, thus Claim(s) 19 and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	The server of Mault is interpreted to include a processor and a hard drive having programming instructions to perform the functionality of Mault.

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mault et al. (U.S. Pre-Grant Patent Publication No. 2003/0208113) in view of Hatzel et al. (U.S. Pre-Grant Patent Publication No. 2004/0142403) in view of Rourke et al. (U.S. Pre-Grant Patent Publication No. 2014/0278495) in view of Therianos et al. (U.S. Pre-Grant Patent Publication No. 2015/0299802).

REGARDING CLAIM 5
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke may not explicitly teach
wherein the comparisons are based on regression analysis.

wherein the comparisons are based on regression analysis. [Therianos at Para. 0108 teaches performing logistic regression analysis to arrive at models used to predict patient outcomes (the classifications of Hetzel).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and display system of Mault having the comparison of a patient’s glucose response to predefined measures and classification of the patient as normal, pre-diabetic, or diabetic based on the comparison of Hatzel having the transmission of a prescription to a pharmacy, receipt of a fulfillment indication, and storage of the fulfillment indication in a patient-specific data space of Rourketo perform logistic regression analysis to arrive at models used to predict patient outcomes at taught by Therianos, with the motivation of improving the speed and accuracy of model creation.
The Examiner notes that the PCT application associated with this document designated the US and was published in English.

Claim(s) 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mault et al. (U.S. Pre-Grant Patent Publication No. 2003/0208113) in view of Hatzel et al. (U.S. Pre-Grant Patent Publication No. 2004/0142403) in view of Rourke et al. (U.S. Pre-Grant Patent Publication No. 2014/0278495) in view of Cinqualbre et al. (U.S. Pre-Grant Patent Publication No. 2011/0257998).

REGARDING CLAIM 13
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke may not explicitly teach
wherein the comprehensive health profile for the user also includes test results based on a first test and a second test, 
wherein the first test was performed by a first laboratory and the second test was performed by a second laboratory on different parts of a sample from the user, and 
wherein the first laboratory and the second laboratory are independent from one another.
Cinqualbre at Fig. 5A, Para. 0026, 0034, 0058 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to receive laboratory test results from different laboratories and to correlate those results, in order to provider easily-accessible patient data
wherein the comprehensive health profile for the user also includes test results based on a first test and a second test, [Cinqualbre at Para. 0034 teaches receipt of the lab test data (a first and a second test) from a first and second laboratory. Fig. 5A, Para. 0058 teaches that the laboratories may provide different tests or the same test. Para. 0026, 0053 teaches that the lab results are stored with other patient data (interpreted to correspond to the additional stored data of Mault).]
wherein the first test was performed by a first laboratory and the second test was performed by a second laboratory on different parts of a sample from the user, and [Cinqualbre at Para. 0034 teaches that the laboratory test data is received from different laboratories. Para. 0024 teaches that the test results are for a blood sample (interpreted as different parts of a sample from a patient).]
wherein the first laboratory and the second laboratory are independent from one another. [Cinqualbre at Para. 0034, 0058 teaches that the laboratory test data is received from different laboratories. The different laboratories are interpreted to be independent from one another as evidenced by the use of different reporting formats, see Para. 0054.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and display system of Mault having the comparison of a patient’s glucose response to predefined measures and classification of the patient as normal, pre-diabetic, or diabetic based on the comparison of Hatzel having the transmission of a prescription to a pharmacy, receipt of a fulfillment indication, and storage of the fulfillment indication in a patient-specific data space of Rourke to receive test results from different laboratories an correlate those results as taught by Cinqualbre, in order to provider easily-accessible patient data.

Claim(s) 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mault et al. (U.S. Pre-Grant Patent Publication No. 2003/0208113) in view of Hatzel et al. (U.S. Pre-Grant Patent Publication No. 2004/0142403) in view of Rourke et al. (U.S. Pre-Grant Patent Publication No. 2014/0278495) in view of Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786).

REGARDING CLAIM 16
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke may not explicitly teach
wherein the health-related data for the user includes medical questionnaire answers from the user.
Dalton at Para. 0027 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to store patient data in the form of submitted questionnaire responses
wherein the health-related data for the user includes medical questionnaire answers from the user. [Dalton at Para. 0027 teaches storing patient responses to questionnaires (interpreted to correspond to the stored data of Mault).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and display system of Mault having the comparison of a patient’s glucose response to predefined measures and classification of the patient as normal, pre-diabetic, or diabetic based on the comparison of Hatzel having the transmission of a prescription to a pharmacy, receipt of a fulfillment indication, and storage of the fulfillment indication in a patient-specific data space of Rourke to store patient data in the form of submitted .

Claim(s) 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mault et al. (U.S. Pre-Grant Patent Publication No. 2003/0208113) in view of Hatzel et al. (U.S. Pre-Grant Patent Publication No. 2004/0142403) in view of Rourke et al. (U.S. Pre-Grant Patent Publication No. 2014/0278495) in view of Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Nemeth et al. (U.S. Pre-Grant Patent Publication No. 2002/0016719).

REGARDING CLAIM 18
Mault/Hatzel/Rourke teaches the claimed method of Claim 1. Mault/Hatzel/Rourke may not explicitly teach
receiving, by the server device, authorization from the user to allow a second user to access part of the comprehensive health profile for the user;
modifying, by the server device, the comprehensive health profile for the user to allow the second user to access the part of the comprehensive health profile for the user;
transmitting, by the server device, a notification to a device associated with the second user, wherein the notification indicates that the second user can access the part of the comprehensive health profile for the user;
receiving, by the server device, a request from the second user to access the part of the comprehensive health profile for the user; and
transmitting, by the server device, a representation of the part of the comprehensive health profile for the user to the second user.
Dalton at Para. 0016, 0018, 0033, 0034 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to provide authorization for a second person to access a patient’s data and transmit patient data according to this authorization according to a request
receiving, by the server device, authorization from the user to allow a second user to access part of the comprehensive health profile for the user; [Dalton at Para. 0016, 0033 discloses that the system receives authorization from a patient to allow another person to access their personalized health information.]
modifying, by the server device, the comprehensive health profile for the user to allow the second user to access the part of the comprehensive health profile for the user; [Dalton at Para. 0016, 0018 discloses that a patient may provide authorization to another party to access their personalized health information. This is based on the authorization level of the particular user and is interpreted as modifying the personalized health information of the patient to allow the user access.]
receiving, by the server device, a request from the second user to access the part of the comprehensive health profile for the user; and [Dalton at Para. 0033, 0034 discloses that the system receives a request to access the personalized health information of the patient.]
transmitting, by the server device, a representation of the part of the comprehensive health profile for the user to the second user. [Dalton at Para. 0033, 0034 discloses that the system send the authorized user the personalized health information of the patient.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and display system of Mault having the comparison of a patient’s glucose response to predefined measures and classification of the patient as normal, pre-diabetic, or diabetic based on the comparison of Hatzel having the transmission of a prescription to a pharmacy, receipt of a fulfillment indication, and storage of the fulfillment indication in a patient-specific data space of Rourke to provide authorization for a second person to access a patient’s data and transmit patient data according to this authorization according to a request at taught by Dalton, with the motivation of improving secure access to patient-specific data (see Dalton at Para. 0004).
Mault/Hatzel/Rourke/Dalton may not explicitly teach
transmitting, by the server device, a notification to a device associated with the second user, wherein the notification indicates that the second user can access the part of the comprehensive health profile for the user;
Nemeth at Para. 0072-0077 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to transmit a notification to a third party indicating that they have been given access to a patient’s data
transmitting, by the server device, a notification to a device associated with the second user, wherein the notification indicates that the second user can access the part of the comprehensive health profile for the user; [Nemeth at Para. 0027-0077 teaches providing an alert (a notification) to a third party device indicating that the third party can access information associated with a patient.] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and display system of Mault having the comparison of a patient’s glucose response to predefined measures and classification of the patient as normal, pre-diabetic, or diabetic based on the comparison of Hatzel having the transmission of a prescription to a pharmacy, receipt of a fulfillment indication, and storage of the fulfillment indication in a patient-specific data space of Rourke having the provision of an authorization for a second person to access a patient’s data and transmit patient data according to this authorization according to a request of Dalton to transmit a notification to a third party indicating that they have been given access to a patient’s data as taught by Nemeth, with the motivation of improving security and ease of access to medical data by third parties (see Nemeth at Para. 0015).

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-20,
Further, Applicant notes that there is no requirement for an invention to improve the functioning of a computer itself in order to be patent-eligible even when the invention is directed to such steps performed in software.
Regarding (a), the Examiner respectfully notes that one way to evidence a Practical Application is to provide an improvement to the technological environment to which the abstract idea is confined (e.g., the general-purpose computer of Applicant’s claims). Because there is no physical improvement to the computer in Applicant’s claims, this line of argument is a non-starter. Applicant is directed to MPEP 2106.04(d) and MPEP 2106.05 which lists the various ways in which an abstract idea may provide a Practical Applicant or Significantly More.
Applicant's claims are similar to those of both Enfish and McRO, in that they are implemented in software on a computer, and provide an improvement in how data is manipulated and processed according to rules.
Regarding (b), the Examiner respectfully disagrees and submits that Applicant’s claimed invention is not even remotely similar to the eligible claims in Enfish or McRO. Regarding Enfish, the Applicant’s claimed invention does not claim a new type of database structure that improves upon the computer. Regarding McRO, there is no evidence on record that the claimed invention allows a computer to perform manual tasks that the computer could not previously be programmed to perform. 
As was the case for McRO, there is nothing of record that indicates that the claimed invention was previously used manually in the precise manner claimed.
Regarding (c), the Examiner respectfully agrees and thanks the Applicant for supporting the Examiner’s position.
Instead of being directed to an abstract idea, Applicant's independent claims are more properly viewed as an improvement to health-related technology.
Regarding (d), the Examiner respectfully submits that Applicant’s invention is certainly directed to an abstract idea. Whether or not the claimed invention represents an improvement to “health-related technology” is not one of the tests for a Practical Application or Significantly More. Any purported improvement in Applicant’s claimed invention is an improvement to the abstract idea and an improved abstract idea is still an abstract idea. 
Regarding the § 101 rejections of the dependent claims, the Office has failed to meet its prima facie burden to clearly articulate separate bases for rejecting these claims under MPEP § 2106.
Regarding (e), the Examiner respectfully directs Applicant to the basis of rejection which is absolutely in accord with the requirements of MPEP 2106.
There is nothing of record to confirm that the Office has actually considered the eligibility of each dependent claim in a meaningful and non-cursory fashion.
Regarding (e), the Examiner respectfully directs Applicant to the basis of rejection which evidences that the Examiner considered the dependent claims both individually and as an ordered combination. The Examiner notes that the Applicant has pointed to 
Further, the Office appears to be attempting to unfairly shift the burden of proof to Applicant.
Regarding (g), the Examiner respectfully submits that the Examiner provided a prima facie case of ineligibility and that, yes, the burden now shifts to the Applicant to rebut this finding. The Applicant has not successfully done so and the rejection is maintained.

Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claims 1-20, the Applicant has amended the claims to overcome the bases of rejection.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments related to newly-added features of the claim; however, these arguments are moot given the new grounds of rejection as necessitated by amendment. Regarding the remaining arguments, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:
Mault and Hetzel fail to disclose such a unique capability.
Regarding (a), the Examiner respectfully disagrees for the reasons noted in the basis of rejection and notes that the Applicant has provided no reasoning for this statement. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 
Furthermore, the independent claims also recite "blood sugar levels from the user that were obtained in the user's location".
Regarding (b), the Examiner respectfully disagrees. It is highly unclear how a physical glucose measurement from a patient is not obtained “in the user’s location.” Because the cited reference teach that glucose measurements are taken from the person’s blood, the measurements were obtained in the user’s location.
These additional features are not found in Mault or Hetzel, even when combined.
Regarding (c), the Examiner respectfully disagrees for the reasons noted in the basis of rejection and notes that the Applicant has provided no reasoning for this statement. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Varvel et al. (U.S. Pre-Grant Patent Publication No. 2014/0200178) which discloses a system for detecting the likelihood that a patient will develop diabetes by comparing a blood sample to a biological sample.
Heaton (U.S. Pre-Grant Patent Publication No. 2011/0053121) which discloses a system for measuring glucose levels and providing nutritional feedback. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626